Citation Nr: 1526798	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and a trauma and stress related disorder, subthreshold PTSD.  

2.  Entitlement to service connection for insomnia.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.  He also had subsequent service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In March 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

After a review of the record, the Board finds that additional development is needed prior to adjudicating the claims.  

Initially, the Board notes that the most recent VA treatment records are dated in May 2013.  However, VA appointment cards indicate the Veteran received treatment as recently as December 2013.  Additionally, the Veteran indicated that he served in the National Guard until approximately July 1976.  To date, the Veteran's Guard records have not been requested or obtained.  Additionally, the evidence of record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  While the record contains some SSA records that were submitted by the Veteran, his complete SSA records have not been obtained.  On remand, the AOJ must obtain the aforementioned outstanding federal records. 

The Board notes that VA has not fulfilled its duty to assist with regard to corroborating the Veteran's asserted in-service stressors.  While a May 2011 memorandum indicated that the Veteran had provided insufficient information to submit a Joint Services Research Center (JSRRC) request, the Board disagrees.  In various statements, the Veteran provided specific dates and locations concerning all his reported stressors.  Moreover, the Veteran indicated that he filed a report with the Criminal Investigation Division (CID) after his personal assault.  The Board finds that the Veteran has provided sufficient details such that additional efforts to corroborate his stressors are warranted, including submitting a request to JSRRC, obtaining any available CID reports concerning the Veteran's personal assault and discovery of overdosed unit members, and obtaining morning reports for the Veteran's unit at Camp Hunter Liggett between July 1972 and July 1973.

Additionally, the Board finds that the July 2014 VA examination report is inadequate for adjudicating the Veteran's claims.  While the examiner diagnosed the Veteran with an unspecified depressive disorder, the examiner did not render an etiological opinion addressing that diagnosis.  Additionally, with regard to the Veteran's diagnosis of trauma and stress related disorder, subthreshold PTSD, in rendering his negative etiological opinion, the examiner did not acknowledge or address the February 1972 service treatment record indicating he was assessed with anxiety.  Accordingly, the July 2014 VA examination report is inadequate and a remand for another VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records for the Veteran dated from May 2013 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Take appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service treatment records and service personnel records for his National Guard service.  All efforts to obtain these records must be documented in the claims file.

3.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All attempts to obtain these records must be documented in the claims file.

4.  Take all appropriate steps to verify the Veteran's claimed stressors, to include forwarding a copy of the Veteran's military personnel records, together with the stressor information to the JSRRC, obtaining CID reports for the Veteran's asserted personal assault and discovery of deceased service members, and obtaining morning reports for the Veteran's unit at Camp Hunter Liggett between July 1972 and July 1973.

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination. 

a.  The examiner is requested to determine if the Veteran suffers from any psychiatric disorder, to include PTSD; trauma and stress related disorder, subthreshold PTSD; depression; and insomnia.  

In so opining, the examiner should reconcile his or her findings with the diagnoses of record.

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service.  A separate opinion must be provided for each separately diagnosed disorder.   

The examiner should address the February 1972 STR indicating that the Veteran was assessed with anxiety. 

c.  If any of the Veteran's stressors are verified and the Veteran is diagnosed with PTSD, opine whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressor(s).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions and conclusions expressed.

6.  After completion of the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




